                                     1
                                     2
                                     3
                                     4
                                     5
                                     6
                                     7
                                     8                          UNITED STATES DISTRICT COURT
                                     9                         CENTRAL DISTRICT OF CALIFORNIA
                                     10   BRIAN WHITAKER,                                )   CASE NO. 2:19-cv-08444-
                                                                                         )   JWH-KES
                                     11                             Plaintiff,           )
Gordon Rees Scully Mansukhani, LLP




                                                                                         )   STIPULATED
                                     12         v.
   101 W. Broadway, Suite 2000




                                                                                         )   PROTECTIVE ORDER AND
                                                                                         )
       San Diego, CA 92101




                                     13   URBAN OUTFITTERS WEST LLC, a                       [PROPOSED] ORDER
                                          California Limited Liability                   )
                                     14   Company; and Does 1-10,                        )
                                                                                         )   Current Trial Date: 1/19/21
                                     15                             Defendants.          )
                                                                                         )
                                     16                                                  )
                                                                                         )
                                     17                                                  )
                                     18         Pursuant to Fed.R.Civ.P. 26(c), the parties to this lawsuit, through
                                     19   undersigned counsel, jointly submit this Stipulated Protective Order to govern the
                                     20   handling of information and materials produced in the course of discovery or filed
                                     21   with the Court in this action;
                                     22   1.    A.     PURPOSES AND LIMITATIONS
                                     23         Discovery in this action is likely to involve production of confidential,
                                     24   proprietary, or private information for which special protection from public
                                     25   disclosure and from use for any purpose other than prosecuting this litigation may
                                     26   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
                                     27   enter the following Stipulated Protective Order. The parties acknowledge that this
                                     28                                          -1 of 16-
                                                      STIPULATED PROTECTIVE ORDER AND [PROPOSED] ORDER
                                     1    Order does not confer blanket protections on all disclosures or responses to
                                     2    discovery and that the protection it affords from public disclosure and use extends
                                     3    only to the limited information or items that are entitled to confidential treatment
                                     4    under the applicable legal principles. The parties further acknowledge, as set forth
                                     5    in Section 12.4, below, that this Stipulated Protective Order does not entitle them
                                     6    to file confidential information under seal; Civil Local Rule 79-5 sets forth the
                                     7    procedures that must be followed and the standards that will be applied when a
                                     8    party seeks permission from the court to file material under seal.
                                     9          B.     GOOD CAUSE STATEMENT
                                     10         This action is likely to involve trade secrets and other valuable research,
                                     11   development, commercial, financial, technical and/or proprietary information for
Gordon Rees Scully Mansukhani, LLP




                                     12   which special protection from public disclosure and from use for any purpose other
   101 W. Broadway, Suite 2000
       San Diego, CA 92101




                                     13   than prosecution of this action is warranted. Such confidential and proprietary
                                     14   materials and information consist of, among other things,
                                     15         (a)    Information related to internal operations including personnel
                                     16                information;
                                     17         (b)    Agreements with third-parties, including license agreements,
                                     18                distributor agreements, manufacturing agreements, design agreements,
                                     19                development agreements, supply agreements, sales agreements, or
                                     20                service agreements;
                                     21         (c)    Proprietary engineering or technical information, including product
                                     22                design, manufacturing techniques, processing information, drawings,
                                     23                memoranda and reports; and
                                     24         (d)    Trade secrets (as defined by the jurisdiction in which the information
                                     25                is located).
                                     26         Accordingly, to expedite the flow of information, to facilitate the prompt
                                     27   resolution of disputes over confidentiality of discovery materials, to adequately
                                     28                                         -2 of 16-
                                                      STIPULATED PROTECTIVE ORDER AND [PROPOSED] ORDER
                                     1    protect information the parties are entitled to keep confidential, to ensure that the
                                     2    parties are permitted reasonable necessary uses of such material in preparation for
                                     3    and in the conduct of trial, to address their handling at the end of the litigation, and
                                     4    serve the ends of justice, a protective order for such information is justified in this
                                     5    matter. It is the intent of the parties that information will not be designated as
                                     6    confidential for tactical reasons and that nothing be so designated without a good
                                     7    faith belief that it has been maintained in a confidential, non-public manner, and
                                     8    there is good cause why it should not be part of the public record of this case.
                                     9    2.    DEFINITIONS
                                     10         2.1    Action: this pending federal law suit.
                                     11         2.2    Challenging Party: a Party or Non-Party that challenges the
Gordon Rees Scully Mansukhani, LLP




                                     12   designation of information or items under this Order.
   101 W. Broadway, Suite 2000
       San Diego, CA 92101




                                     13         2.3    “CONFIDENTIAL” Information or Items: information (regardless of
                                     14   how it is generated, stored or maintained) or tangible things that qualify for
                                     15   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
                                     16   the Good Cause Statement.
                                     17         2.4    “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
                                     18   Information or Items: information (regardless of how it is generated, stored or
                                     19   maintained) or tangible things the disclosure of which might cause competitive
                                     20   harm to the Designating Party. Information and material that may be subject to
                                     21   this protection includes, but is not limited to, technical and/or research and
                                     22   development data, intellectual property, financial, marketing and other sales data,
                                     23   and/or information having strategic commercial value pertaining to the Designating
                                     24   Party’s trade or business.
                                     25         2.5    Designating Party: a Party or Non-Party that designates information
                                     26   or items that it produces in disclosures or in responses to discovery as
                                     27   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
                                     28                                          -3 of 16-
                                                      STIPULATED PROTECTIVE ORDER AND [PROPOSED] ORDER
                                     1    ONLY.”
                                     2          2.6    Disclosure or Discovery Material: all items or information, regardless
                                     3    of the medium or manner in which it is generated, stored, or maintained (including,
                                     4    among other things, testimony, transcripts, and tangible things), that are produced
                                     5    or generated in disclosures or responses to discovery in this matter.
                                     6          2.7    Expert: a person with specialized knowledge or experience in a
                                     7    matter pertinent to the litigation who has been retained by a Party or its counsel to
                                     8    serve as an expert witness or as a consultant in this Action.
                                     9          2.8    House Counsel: attorneys who are employees of a party to this
                                     10   Action. House Counsel does not include Outside Counsel of Record or any other
                                     11   outside counsel.
Gordon Rees Scully Mansukhani, LLP




                                     12         2.9    Non-Party: any natural person, partnership, corporation, association,
   101 W. Broadway, Suite 2000
       San Diego, CA 92101




                                     13   or other legal entity not named as a Party to this action.
                                     14         2.10 Outside Counsel of Record: attorneys who are not employees of a
                                     15   party to this Action but are retained to represent or advise a party to this Action
                                     16   and have appeared in this Action on behalf of that party or are affiliated with a law
                                     17   firm which has appeared on behalf of that party, and includes support staff.
                                     18         2.11 Party: any party to this Action, including all of its officers, directors,
                                     19   employees, consultants, retained experts, and Outside Counsel of Record (and their
                                     20   support staffs).
                                     21         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
                                     22   Discovery Material in this Action.
                                     23         2.13 Professional Vendors: persons or entities that provide litigation
                                     24   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
                                     25   demonstrations, and organizing, storing, or retrieving data in any form or medium)
                                     26   and their employees and subcontractors.
                                     27         2.14 Protected Material: any Disclosure or Discovery Material that is
                                     28                                          -4 of 16-
                                                      STIPULATED PROTECTIVE ORDER AND [PROPOSED] ORDER
                                     1    designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
                                     2    ATTORNEYS’ EYES ONLY.”
                                     3          2.15 Receiving Party: a Party that receives Disclosure or Discovery
                                     4    Material from a Producing Party.
                                     5    3.    SCOPE
                                     6          The protections conferred by this Stipulation and Order cover not only
                                     7    Protected Material (as defined above), but also (1) any information copied or
                                     8    extracted from Protected Material; (2) all copies, excerpts, summaries, or
                                     9    compilations of Protected Material; and (3) any testimony, conversations, or
                                     10   presentations by Parties or their Counsel that might reveal Protected Material.
                                     11         Nothing in this order shall prevent or otherwise restrict counsel from
Gordon Rees Scully Mansukhani, LLP




                                     12   rendering advice to their clients regarding this Action and, in the course thereof,
   101 W. Broadway, Suite 2000
       San Diego, CA 92101




                                     13   relying generally on examination of Protected Material; provided, however, that in
                                     14   rendering such advice and otherwise communicating with such client, counsel shall
                                     15   not make specific disclosure of any Protected Material.
                                     16         Any use of Protected Material at trial shall be governed by the orders of the
                                     17   trial judge. This Order does not govern the use of Protected Material at trial.
                                     18   4.    DURATION
                                     19         Even after final disposition of this litigation, the confidentiality obligations
                                     20   imposed by this Order shall remain in effect until a Designating Party agrees
                                     21   otherwise in writing or a court order otherwise directs. Final disposition shall be
                                     22   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
                                     23   or without prejudice; and (2) final judgment herein after the completion and
                                     24   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
                                     25   including the time limits for filing any motions or applications for extension of time
                                     26   pursuant to applicable law.
                                     27   ///
                                     28                                         -5 of 16-
                                                      STIPULATED PROTECTIVE ORDER AND [PROPOSED] ORDER
                                     1    5.    DESIGNATING PROTECTED MATERIAL
                                     2          5.1    Exercise of Restraint and Care in Designating Material for Protection.
                                     3    Each Party or Non-Party that designates information or items for protection under
                                     4    this Order must take care to limit any such designation to specific material that
                                     5    qualifies under the appropriate standards. The Designating Party must designate
                                     6    for protection only those parts of material, documents, items, or oral or written
                                     7    communications that qualify so that other portions of the material, documents,
                                     8    items, or communications for which protection is not warranted are not swept
                                     9    unjustifiably within the ambit of this Order.
                                     10         Mass, indiscriminate, or routinized designations are prohibited.
                                     11   Designations that are shown to be clearly unjustified or that have been made for an
Gordon Rees Scully Mansukhani, LLP




                                     12   improper purpose (e.g., to unnecessarily encumber the case development process
   101 W. Broadway, Suite 2000
       San Diego, CA 92101




                                     13   or to impose unnecessary expenses and burdens on other parties) may expose the
                                     14   Designating Party to sanctions.
                                     15         If it comes to a Designating Party’s attention that information or items that it
                                     16   designated for protection do not qualify for protection, that Designating Party must
                                     17   promptly notify all other Parties that it is withdrawing the inapplicable designation.
                                     18         5.2    Manner and Timing of Designations. Except as otherwise provided in
                                     19   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
                                     20   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
                                     21   under this Order must be clearly so designated before the material is disclosed or
                                     22   produced.
                                     23         Designation in conformity with this Order requires:
                                     24                (a)    for information in documentary form (e.g., paper or electronic
                                     25   documents, but excluding transcripts of depositions or other pretrial or trial
                                     26   proceedings), that the Producing Party affix at a minimum, the legend
                                     27   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
                                     28                                         -6 of 16-
                                                      STIPULATED PROTECTIVE ORDER AND [PROPOSED] ORDER
                                     1    ONLY” (hereinafter “CONFIDENTIALITY legend”), to each page that contains
                                     2    protected material. If only a portion or portions of the material on a page qualifies
                                     3    for protection, the Producing Party also must clearly identify the protected
                                     4    portion(s) (e.g., by making appropriate markings in the margins).
                                     5                 A Party or Non-Party that makes original documents available for
                                     6    inspection need not designate them for protection until after the inspecting Party
                                     7    has indicated which documents it would like copied and produced. During the
                                     8    inspection and before the designation, all of the material made available for
                                     9    inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has
                                     10   identified the documents it wants copied and produced, the Producing Party must
                                     11   determine which documents, or portions thereof, qualify for protection under this
Gordon Rees Scully Mansukhani, LLP




                                     12   Order. Then, before producing the specified documents, the Producing Party must
   101 W. Broadway, Suite 2000
       San Diego, CA 92101




                                     13   affix the “CONFIDENTIALITY legend” to each page that contains Protected
                                     14   Material. If only a portion or portions of the material on a page qualifies for
                                     15   protection, the Producing Party also must clearly identify the protected portion(s)
                                     16   (e.g., by making appropriate markings in the margins).
                                     17                (b)    for testimony given in depositions that the Designating Party
                                     18   identify the Disclosure or Discovery Material on the record, before the close of the
                                     19   deposition all protected testimony.
                                     20                (c)    for information produced in some form other than documentary
                                     21   and for any other tangible items, that the Producing Party affix in a prominent
                                     22   place on the exterior of the container or containers in which the information is
                                     23   stored the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
                                     24   ATTORNEYS’ EYES ONLY.” If only a portion or portions of the information
                                     25   warrants protection, the Producing Party, to the extent practicable, shall identify
                                     26   the protected portion(s).
                                     27         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
                                     28                                         -7 of 16-
                                                      STIPULATED PROTECTIVE ORDER AND [PROPOSED] ORDER
                                     1    failure to designate qualified information or items does not, standing alone, waive
                                     2    the Designating Party’s right to secure protection under this Order for such
                                     3    material. Upon timely correction of a designation, the Receiving Party must make
                                     4    reasonable efforts to assure that the material is treated in accordance with the
                                     5    provisions of this Order.
                                     6    6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                     7          6.1    Timing of Challenges. Any Party or Non-Party may challenge a
                                     8    designation of confidentiality at any time that is consistent with the Court’s
                                     9    Scheduling Order.
                                     10         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
                                     11   resolution process under Local Rule 37.1 et seq.
Gordon Rees Scully Mansukhani, LLP




                                     12         6.3    The burden of persuasion in any such challenge proceeding shall be
   101 W. Broadway, Suite 2000
       San Diego, CA 92101




                                     13   on the Designating Party. Frivolous challenges, and those made for an improper
                                     14   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
                                     15   parties) may expose the Challenging Party to sanctions. Unless the Designating
                                     16   Party has waived or withdrawn the confidentiality designation, all parties shall
                                     17   continue to afford the material in question the level of protection to which it is
                                     18   entitled under the Producing Party’s designation until the Court rules on the
                                     19   challenge.
                                     20   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
                                     21         7.1    Basic Principles. A Receiving Party may use Protected Material that
                                     22   is disclosed or produced by another Party or by a Non-Party in connection with this
                                     23   Action only for prosecuting, defending, or attempting to settle this Action. Such
                                     24   Protected Material may be disclosed only to the categories of persons and under
                                     25   the conditions described in this Order. When the Action has been terminated, a
                                     26   Receiving Party must comply with the provisions of section 13 below (FINAL
                                     27   DISPOSITION).
                                     28                                          -8 of 16-
                                                       STIPULATED PROTECTIVE ORDER AND [PROPOSED] ORDER
                                     1          7.2      Protected Material must be stored and maintained by a Receiving
                                     2    Party at a location and in a secure manner that ensures that access is limited to the
                                     3    persons authorized under this Order.
                                     4          7.2.1 Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
                                     5    ONLY” Information or Items. Unless otherwise ordered by the court or permitted
                                     6    in writing by the Designating Party, a Receiving Party may disclose any
                                     7    information or item designated HIGHLY CONFIDENTIAL – ATTORNEYS’
                                     8    EYES ONLY” only to:
                                     9                   (a)   the Receiving Party’s Outside Counsel of Record in this Action,
                                     10   as well as employees of said Outside Counsel of Record to whom it is reasonably
                                     11   necessary to disclose the information for this Action;
Gordon Rees Scully Mansukhani, LLP




                                     12                  (b)   Experts (as defined in this Order) of the Receiving Party to
   101 W. Broadway, Suite 2000
       San Diego, CA 92101




                                     13   whom disclosure is reasonably necessary for this Action and who have signed the
                                     14   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                     15                  (c)   the author or recipient of a document containing the
                                     16   information or a custodian or other person who otherwise possessed or knew the
                                     17   information;
                                     18                  (d)   the Court, its clerks and secretaries, and any court reporter
                                     19   retained to record proceedings before the Court; and
                                     20                  (e)   court reporters retained to transcribe depositions.
                                     21         7.2.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless
                                     22   otherwise ordered by the court or permitted in writing by the Designating Party, a
                                     23   Receiving Party may disclose any information or item designated
                                     24   “CONFIDENTIAL” only to:
                                     25                  (a)   persons permitted to receive information or item designated
                                     26   HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY;” and
                                     27                  (b)   the officers, directors, and employees (including House
                                     28                                          -9 of 16-
                                                      STIPULATED PROTECTIVE ORDER AND [PROPOSED] ORDER
                                     1    Counsel) of the Receiving Party to whom disclosure is reasonably necessary for
                                     2    this Action.
                                     3    8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
                                     4          IN OTHER LITIGATION
                                     5          8.1      If a Party is served with a subpoena or a court order issued in other
                                     6    litigation that compels disclosure of any information or items designated in this
                                     7    Action as “CONFIDENTIAL,” that Party must:
                                     8                   (a) promptly notify in writing the Designating Party. Such
                                     9    notification shall include a copy of the subpoena or court order;
                                     10                  (b) promptly notify in writing the party who caused the subpoena or
                                     11   order to issue in the other litigation that some or all of the material covered by the
Gordon Rees Scully Mansukhani, LLP




                                     12   subpoena or order is subject to this Protective Order. Such notification shall
   101 W. Broadway, Suite 2000
       San Diego, CA 92101




                                     13   include a copy of this Stipulated Protective Order; and
                                     14                  (c) cooperate with respect to all reasonable procedures sought to be
                                     15   pursued by the Designating Party whose Protected Material may be affected.
                                     16         8.2      If the Designating Party timely seeks a protective order, the Party
                                     17   served with the subpoena or court order shall not produce any information
                                     18   designated in this action as “CONFIDENTIAL” or HIGHLY CONFIDENTIAL –
                                     19   ATTORNEYS’ EYES ONLY” before a determination by the court from which the
                                     20   subpoena or order issued, unless the Party has obtained the Designating Party’s
                                     21   permission. The Designating Party shall bear the burden and expense of seeking
                                     22   protection in that court of its confidential material and nothing in these provisions
                                     23   should be construed as authorizing or encouraging a Receiving Party in this Action
                                     24   to disobey a lawful directive from another court.
                                     25   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                                     26         PRODUCED IN THIS LITIGATION
                                     27         9.1      The terms of this Order are applicable to information produced by a
                                     28                                          -10 of 16-
                                                      STIPULATED PROTECTIVE ORDER AND [PROPOSED] ORDER
                                     1    Non-Party in this Action and designated as “CONFIDENTIAL” or HIGHLY
                                     2    CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” Such information produced
                                     3    by Non-Parties in connection with this litigation is protected by the remedies and
                                     4    relief provided by this Order. Nothing in these provisions should be construed as
                                     5    prohibiting a Non-Party from seeking additional protections.
                                     6          9.2    In the event that a Party is required, by a valid discovery request, to
                                     7    produce a Non-Party’s confidential information in its possession, and the Party is
                                     8    subject to an agreement with the Non-Party not to produce the Non-Party’s
                                     9    confidential information, then the Party shall:
                                     10                (a) promptly notify in writing the Requesting Party and the Non-Party
                                     11   that some or all of the information requested is subject to a confidentiality
Gordon Rees Scully Mansukhani, LLP




                                     12   agreement with a Non-Party;
   101 W. Broadway, Suite 2000
       San Diego, CA 92101




                                     13                (b) promptly provide the Non-Party with a copy of the Stipulated
                                     14   Protective Order in this Action, the relevant discovery request(s), and a reasonably
                                     15   specific description of the information requested; and
                                     16                (c) make the information requested available for inspection by the
                                     17   Non-Party, if requested.
                                     18         9.3    If the Non-Party fails to seek a protective order from this court within
                                     19   14 days of receiving the notice and accompanying information, the Receiving
                                     20   Party may produce the Non-Party’s confidential information responsive to the
                                     21   discovery request. If the Non-Party timely seeks a protective order, the Receiving
                                     22   Party shall not produce any information in its possession or control that is subject
                                     23   to the confidentiality agreement with the Non-Party before a determination by the
                                     24   court. Absent a court order to the contrary, the Non-Party shall bear the burden
                                     25   and expense of seeking protection in this court of its Protected Material.
                                     26   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                     27         10.1 If a Receiving Party learns that, by inadvertence or otherwise, it has
                                     28                                         -11 of 16-
                                                      STIPULATED PROTECTIVE ORDER AND [PROPOSED] ORDER
                                     1    disclosed Protected Material to any person or in any circumstance not authorized
                                     2    under this Stipulated Protective Order, the Receiving Party must immediately (a)
                                     3    notify in writing the Designating Party of the unauthorized disclosures, (b) use its
                                     4    best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform
                                     5    the person or persons to whom unauthorized disclosures were made of all the terms
                                     6    of this Order, and (d) request such person or persons to execute the
                                     7    “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
                                     8    A.
                                     9    11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                                     10         PROTECTED MATERIAL
                                     11         11.1 When a Producing Party gives notice to Receiving Parties that certain
Gordon Rees Scully Mansukhani, LLP




                                     12   inadvertently produced material is subject to a claim of privilege or other
   101 W. Broadway, Suite 2000
       San Diego, CA 92101




                                     13   protection, the obligations of the Receiving Parties are those set forth in Federal
                                     14   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
                                     15   whatever procedure may be established in an e-discovery order that provides for
                                     16   production without prior privilege review. Pursuant to Federal Rule of Evidence
                                     17   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
                                     18   of a communication or information covered by the attorney-client privilege or
                                     19   work product protection, the parties may incorporate their agreement in the
                                     20   stipulated protective order submitted to the court.
                                     21   12.   MISCELLANEOUS
                                     22         12.1 Right to Further Relief. Nothing in this Order abridges the right of
                                     23   any person to seek its modification by the Court in the future.
                                     24         12.2 Right to Assert Other Objections. By stipulating to the entry of this
                                     25   Protective Order no Party waives any right it otherwise would have to object to
                                     26   disclosing or producing any information or item on any ground not addressed in
                                     27   this Stipulated Protective Order. Similarly, no Party waives any right to object on
                                     28                                         -12 of 16-
                                                      STIPULATED PROTECTIVE ORDER AND [PROPOSED] ORDER
                                     1    any ground to use in evidence of any of the material covered by this Protective
                                     2    Order.
                                     3          12.3 Use of Designated Materials by Designating Party. Nothing in this
                                     4    Protective Order shall limit a Designating Party’s use of its own information or
                                     5    materials, or prevent a Designating Party from disclosing its own information or
                                     6    materials to any person. Such disclosure shall not affect any designations made
                                     7    pursuant to the terms of this Protective Order, so long as the disclosure is made in a
                                     8    manner that is reasonably calculated to maintain the confidentiality of the
                                     9    information.
                                     10         12.4 Filing Protected Material. A Party that seeks to file under seal any
                                     11   Protected Material must comply with Civil Local Rule 79-5. Protected Material
Gordon Rees Scully Mansukhani, LLP




                                     12   may only be filed under seal pursuant to a court order authorizing the sealing of the
   101 W. Broadway, Suite 2000
       San Diego, CA 92101




                                     13   specific Protected Material at issue. If a Party’s request to file Protected Material
                                     14   under seal is denied by the court, then the Receiving Party may file the information
                                     15   in the public record unless otherwise instructed by the court.
                                     16   13.   FINAL DISPOSITION
                                     17         13.1 After the final disposition of this Action, as defined in paragraph 4,
                                     18   within 60 days of a written request by the Designating Party, each Receiving Party
                                     19   must return all Protected Material to the Producing Party or destroy such material.
                                     20   As used in this subdivision, “all Protected Material” includes all copies, abstracts,
                                     21   compilations, summaries, and any other format reproducing or capturing any of the
                                     22   Protected Material. Whether the Protected Material is returned or destroyed, the
                                     23   Receiving Party must submit a written certification to the Producing Party (and, if
                                     24   not the same person or entity, to the Designating Party) by the 60 day deadline that
                                     25   (1) identifies (by category, where appropriate) all the Protected Material that was
                                     26   returned or destroyed and (2)affirms that the Receiving Party has not retained any
                                     27   copies, abstracts, compilations, summaries or any other format reproducing or
                                     28                                         -13 of 16-
                                                      STIPULATED PROTECTIVE ORDER AND [PROPOSED] ORDER
                                     1    capturing any of the Protected Material. Notwithstanding this provision, Counsel
                                     2    are entitled to retain an archival copy of all pleadings, motion papers, trial,
                                     3    deposition, and hearing transcripts, legal memoranda, correspondence, deposition
                                     4    and trial exhibits, expert reports, attorney work product, and consultant and expert
                                     5    work product, even if such materials contain Protected Material. Any such
                                     6    archival copies that contain or constitute Protected Material remain subject to this
                                     7    Protective Order as set forth in Section 4 (DURATION).
                                     8    14.   Any violation of this Order may be punished by any and all appropriate
                                     9    measures including, without limitation, contempt proceedings and/or monetary
                                     10   sanctions.
                                     11         IT IS SO STIPULATED.
Gordon Rees Scully Mansukhani, LLP




                                     12
   101 W. Broadway, Suite 2000




                                                                                  Respectfully Submitted,
       San Diego, CA 92101




                                     13
                                          Dated: October 21, 2020                 CENTER FOR DISABILITY ACCESS
                                     14
                                     15                                           By: /s/ Ariel Vento
                                                                                     Ariel Vento
                                     16                                              Attorneys for Plaintiff
                                                                                      BRIAN WHITAKER
                                     17
                                     18   Dated: October 21, 2020                 GORDON REES SCULLY
                                                                                  MANSUKHANI LLP
                                     19
                                                                                  By: /s/Jan Buddingh, Jr.
                                     20
                                                                                      Jan Buddingh, Jr.
                                     21                                               Attorneys for Defendant
                                                                                      URBN US RETAIL LLC, as successor
                                     22
                                                                                      to URBAN OUTFITTERS WEST LLC
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28                                         -14 of 16-
                                                       STIPULATED PROTECTIVE ORDER AND [PROPOSED] ORDER
                                     1                                 SIGNATURE ATTESTATION
                                     2              I hereby attest that all signatories listed above, on whose behalf this
                                     3    stipulation is submitted, concur in the filing’s content and have authorized the
                                     4    filing.
                                     5
                                          Date: October 21, 2020                     GORDON REES SCULLY
                                     6                                               MANSUKHANI LLP
                                     7
                                                                                     By: /s/Jan Buddingh, Jr.
                                     8
                                                                                         Jan Buddingh, Jr.
                                     9                                                  Attorneys for Defendant
                                     10                                                 URBN US RETAIL LLC, as successor
                                                                                        to URBAN OUTFITTERS WEST LLC
                                     11
Gordon Rees Scully Mansukhani, LLP




                                     12
   101 W. Broadway, Suite 2000




                                                                                    ORDER
       San Diego, CA 92101




                                     13
                                     14   FOR GOOD CAUSE SHOWN, THE FOREGOING STIPULATION HEREBY
                                          BECOMES THE ORDER OF THIS COURT.
                                     15
                                     16   DATED: October 23, 2020                   ____________________________________
                                                                                     Honorable Karen E. Scott
                                     17                                              United States Magistrate Judge
                                     18
                                     19
                                     20
                                     21
                                     22
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28                                            -15 of 16-
                                                         STIPULATED PROTECTIVE ORDER AND [PROPOSED] ORDER
                                     1                                        EXHIBIT A
                                     2            ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                     3          I, _____________________________ [print or type full name], of
                                     4    ____________________________________ [print or type full address], declare
                                     5    under penalty of perjury that I have read in its entirety and understand the
                                     6    Stipulated Protective Order that was issued by the United States District Court for
                                     7    the Central District of California on [date] in the case of Brian Whitaker v. Urban
                                     8    Outfitters West, LLC, Case No. 2:19-cv-08444-JWH-KES. I agree to comply with
                                     9    and to be bound by all the terms of this Stipulated Protective Order and I
                                     10   understand and acknowledge that failure to so comply could expose me to
                                     11   sanctions and punishment in the nature of contempt. I solemnly promise that I will
Gordon Rees Scully Mansukhani, LLP




                                     12   not disclose in any manner any information or item that is subject to this Stipulated
   101 W. Broadway, Suite 2000
       San Diego, CA 92101




                                     13   Protective Order to any person or entity except in strict compliance with the
                                     14   provisions of this Order.
                                     15         I further agree to submit to the jurisdiction of the United States District
                                     16   Court for the Central District of California for the purpose of enforcing the terms
                                     17   of this Stipulated Protective Order, even if such enforcement proceedings occur
                                     18   after termination of this action. I hereby appoint __________________________
                                     19   [print or type full name] of _________________________________________
                                     20   [print or type full address and telephone number] as my California agent for
                                     21   service of process in connection with this action or any proceedings related to
                                     22   enforcement of this Stipulated Protective Order.
                                     23   Date: ______________________________________
                                     24   City and State where sworn and signed: _________________________________
                                     25   Printed name: _______________________________
                                     26
                                          Signature: __________________________________
                                     27
                                     28                                         -16 of 16-
                                                      STIPULATED PROTECTIVE ORDER AND [PROPOSED] ORDER
